FILED
                            NOT FOR PUBLICATION                            DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10086

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00104-RCJ

  v.
                                                 MEMORANDUM*
LEAJON RAYMOND ISAACS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Robert Clive Jones, Chief Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Leajon Raymond Isaacs appeals from the district court’s judgment and

challenges the 36-month sentence and lifetime term of supervised release imposed

upon revocation of supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we vacate the sentence and remand for resentencing.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Isaacs contends that the district court violated his due process rights by

basing the sentence, at least in part, on unproven allegations in the revocation

petition to which Isaacs did not admit. We vacate and remand for resentencing

because it is not clear from the record the extent to which the district court’s

sentence was demonstrably based upon the unproven state and federal law

violations, as opposed to the three admitted drug violations. See United States v.

Vanderwerfhorst, 576 F.3d 929, 935-36 (9th Cir. 2009) (to establish due process

violation at sentencing, defendant must show that his sentence was “demonstrably”

based on information that lacked “some minimal indicium of reliability beyond

mere allegation”) (internal quotation marks omitted).

      VACATED and REMANDED.




                                           2                                       13-10086